United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10760
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BRENDA ROBERTSON FINE,

                                      Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:95-CR-00009
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Brenda Robertson Fine, federal prisoner # 27050-077, has

appealed the district court’s order denying her motion for

appointment of counsel.    Fine contends that she is entitled to

appointed counsel under 21 U.S.C. § 848(q)(4)(A) & (8) because

she is a “capital” defendant.    Because Fine was not sentenced to

death, she is not awaiting execution of a “judgment imposing a

sentence of death.”   Accordingly, she is not entitled to

appointment of counsel under 21 U.S.C. § 848(q)(4)(A) & (8).          The

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-10760
                               -2-

appeal is dismissed as frivolous.   We caution Fine that the

filing of frivolous motions and appeals in the future will invite

the imposition of a sanction.

     APPEAL DISMISSED WITH SANCTION WARNING.